DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to communication filed on 03/22/2021.
Claims 1-10 are pending. Claims 1-10 are amended.
	The previous rejection of claims 1-10 under 35 U.S.C. 112(b) are withdrawn, necessitated by the applicant amendment. 
	The previous objection to the abstract is withdrawn, necessitated by the applicant amendment.
	The previous objection to the “Title” is withdrawn, necessitated by the applicant amendment.

	Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, the closest prior art Ni, Xiping et al (CN 102537973) discloses a patent to the field of cremation furnaces and consuming waste by combustion, wherein a process for pyrolysis of solid wastes. According to the existing pyrolysis process provided by the invention comprises the following steps of:

carrying out the pyrolysis in a pyrolysis system and treating a pyrolyzed product by a re-burning system to provide energy needed by the pyrolysis system (see abstract);
conveying high-temperature smoke (flue gas) into a residual heat boiler to generate saturated vapor with a temperature which is higher than 1000°C (see abstract);
carrying out heat exchange on the vapor by a vapor-air heat exchanger (see abstract);
after raising the temperature of normal-temperature air, conveying the air into the vapor-air heat exchanger to carry out the heat exchange with output smoke of the residual heat boiler; conveying the hot air into the pyrolysis system and carrying out processes of cooling combustion smoke, de-acidifying and removing dust on the smoke of the residual heat boiler through an exhaust gas treatment system (see abstract);
receiving uncondensed gas in condensed odor vapor by the deodorization system, carrying out final treatment on the uncondensed gas and exhausting (see abstract).
Consequently Ni Xiping discloses substantial concepts relating to the claimed invention, however does not teach or suggest to with ordinary skill in the art the claimed invention, comprising the use of the solid thermal carrier to transfer heat duties between a simultaneous pyrolysis and combustion reaction as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JUAN C VALENCIA/Examiner, Art Unit 1771            

/Randy Boyer/
Primary Examiner, Art Unit 1771